Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 1 of 40 PageID 1054




                                                                   EXHIBIT 9
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 2 of 40 PageID 1055
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 3 of 40 PageID 1056
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 4 of 40 PageID 1057
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 5 of 40 PageID 1058
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 6 of 40 PageID 1059
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 7 of 40 PageID 1060
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 8 of 40 PageID 1061
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 9 of 40 PageID 1062
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 10 of 40 PageID 1063
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 11 of 40 PageID 1064
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 12 of 40 PageID 1065
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 13 of 40 PageID 1066
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 14 of 40 PageID 1067
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 15 of 40 PageID 1068
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 16 of 40 PageID 1069
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 17 of 40 PageID 1070
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 18 of 40 PageID 1071
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 19 of 40 PageID 1072
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 20 of 40 PageID 1073
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 21 of 40 PageID 1074
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 22 of 40 PageID 1075
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 23 of 40 PageID 1076
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 24 of 40 PageID 1077
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                  Page 25 of 40 PageID 1078



                           SUSAN J. GARRISON, M.D.
                             Physical Medicine & Rehabilitation
                                     3836 Ruskin Street
                                   Houston, Texas 77005

                       Deposition / Trial Testimony List 2011-Present

  2020

  Cause No. 2018-39812; Tony Tran and Quy Vu v. Jonathan Emerson Osteen, Joel Osteen, and
         Victoria Osteen; In the 11th Judicial District Court of Harris County, Texas (Tony Tran)

         Brown Sims                                               Depo / Defense
         1177 West Loop South, Tenth Floor                        10/27/2020
         Houston, Texas 77027

  Cause No. 2017-83962; Fred Medina vs. Justin Ray Richter; In the 55th Judicial District Court of
         Harris County, Texas

         Thompson Coe                                             Depo / Defense
         One Riverway, Suite 1400                                 10/06/2020
         Houston, TX 77056

  Cause No. DC-18-238; Abel Garcia v. Bedrock Petroleum Consultants, LLC, Verdun Oil & Gas,
         LLC, Joe McElreath and Neri Quintanilla; In the 229th Judicial District Court of Duval
         County, Texas (Neri Quintanilla)

         Taylor, Book, Allen & Morris LLP                         Depo / Defense
         1221 McKinney, Suite 4300                                08/06/2020
         Houston, Texas 77010

  Cause No. 2017-71801; Samuel Bonilla v. USAPD, LLC et al; In the 129th Judicial District Court
         of Harris County, Texas

         Lewis Brisbois                                           Depo / Defense
         2100 Ross Avenue, Suite 2000                             06/25/2020
         Dallas, Texas 77027

  Cause No. 19-0097-C395; Eduardo Antonio Garcia Briones and Damariz Amelia Ramos vs.
         Mahan Moving, LLC d/b/a Come and Take It Moving and Storage and David Jeffery
         Gunnels; In the 395th Judicial District Court of Williamson County, Texas

         Slack Davis Sanger LLP                                   Depo / Plaintiff
         6001 Bold Ruler Way, Suite 100                           03/03/2020
         Austin, Texas, 78746
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                   Page 26 of 40 PageID 1079
  DepositionTrialListGarrison2011-October_27_2020                                      Page 2 of 15


  2019

  Cause No. 2018CCV-60016-4; Robert Faircloth v. Wal-Mart and Better Built Enterprises; In the
         County Court at Law #4, Nueces County, Texas

          Daw & Ray, L.L.P.                                        Depo / Defense
          3900 N. 10th Street, Suite 950                           10/29/2019
          McAllen, Texas 78501

  Cause No. 2018CI17004; Jeff Swanner, Individually, and as Legal Guardian for Margaret
         Swanner, and as Next Friend of Their Son Jeffery Alan Swanner, Jr. vs. Chuy’s Holdings,
         Inc. and Chuy’s OPCO, Inc.; In the 408th Judicial District Court of Bexar County, Texas

          Brock Guerra Strandmo Dimaline Jones, PC                 Depo / Defense
          17339 Redland Road                                       10/17/2019
          San Antonio, Texas 78247

  Cause No. D-1-GN-15-005656; James Keith Tabor and Dominic McKenzie Wood v. Don Haynes
         and Haynes-Eaglin-Waters, LLC, Sherlock’s Austin, L.L.C., HUSA, Inc., Hospitality USA
         Investment Group, Inc., HUSA Management, Inc., and HUSA Restaurants, L.L.C.; In the
         353rd District Court of Travis County, Texas

          Ray, McChristian & Jeans, PC                             Depo / Defense
          700 North St. Mary's Street, Suite 800                   06/11/2019
          San Antonio, Texas 78205

  Cause No. 17-04-24,142; Atreyu Muniz, Christina McGee, Jeffrey Anderson, Trevor
         Moczygemba, Plaintiffs, and Lloyd Kulik, Intervenor, vs. Stallion Oilfield Services, LTD.,
         Stallion Production Service, Stallion Oilfield Holdings, Inc., and Rodney Simons; In the
         24th Judicial District Court of DeWitt County, Texas (Kulik)

          Newton, Jones & Spaeth                                   Depo / Defense
          3405 Marquart                                            05/16/2019
          Houston, Texas 77027

  Cause No. 16-10-15257; Alexander Arredondo v. Jacob Lee Neely and Dawson
         Geophysical Company; In the 267th Judicial District Court, Jackson County,
         Texas

          Preis PLC                                                Trial / Defense
          24 Greenway Plaza, Suite 2050                            01/18/2019
          Houston, Texas 77046
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                  Page 27 of 40 PageID 1080
  DepositionTrialListGarrison2011-October_27_2020                                    Page 3 of 15


  2018

  Suit Number: 149515; Tammy Bloxham and Christopher A. Ogden o/b/o Ernest R. Ogden, and
         Tammy Bloxham, Individually vs. HDI-Gerling America Insurance Company, 31 Energy
         Services, LLC, and Andy L. Gibbs, Jr.; In the 26th Judicial District Court of Bossier
         Parish, Louisiana

         Cook, Yancey, King & Galloway, APLC                     Trial / Defense
         333 Texas Street, #1700                                 11/16/2018
         Shreveport, LA 71120

  Cause No. 2011-40709-362; J. DeVallee v. Werner Co. and Home Depot U.S.A., Inc.; In the
         362nd District Civil Court of Denton County, Texas

         Zimmerman, Axelrad, Meyer, Stern & Wise, P.C.          Trial / Plaintiff
         3040 Post Oak Boulevard, Suite 1300                    10/24/2018
         Houston, Texas 77056

  Cause No. C-1707-16-H; Miguel Cedillo, Jr. and Justina Cedillo v. Taqueria El Zarape, Inc.; In
         the 389th Judicial District Court of Hidalgo County, Texas

         Vidaurri, Lyde, Rodriguez & Haynes, L.L.P.              Trial / Defense
         202 N. 10th Ave.                                        09/27/2018
         Edinburg, Texas 78541

  Cause No. 2016-43017; Eric Quesada v. EOG Resources, Inc. and Wellpro, Inc.; In the 190th
         Judicial District Court of Harris County, Texas

         Kane, Russell, Coleman, & Logan PC                      Depo / Defense
         5051 Westheimer Road, Suite 1000                        05/10/2018
         Houston, Texas 77056

  Cause No 2015CI14011: Rosalind Torres, Individually, as Next Friend, and as Guardian of
         Danielle Torres v. 2903 Hillcrest Drive, LLC, Capstone Real Estate Services, LLC, and
         Melissa Jimenez: In the 225th Judicial District Court of Bexar County, Texas

         Bush + Ramirez                                          Depo / Defense
         5615 Kirby Drive, Suite 900                             05/03/2018
         Houston, Texas 77005

  Cause No. 2014CCV-61191-1; Lee Garcia vs. L.K. Jordan, Corpus Christi, LTD., d/b/a L.K.
         Jordan & Associates, JPHLCLP Holdings, LTD. d/b/a J.P. Hart Lumber Co. and Marco
         Beltran; In the County Court At Law No. 1, Nueces County, Texas

         Hartline, Dacus, Barger, Dreyer LLP                     Depo / Defense
         1980 Post Oak Blvd., Suite 1800                         03/27/2018
         Houston, Texas 77056
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                 Page 28 of 40 PageID 1081
  DepositionTrialListGarrison2011-October_27_2020                                  Page 4 of 15


  Cause No. 16-09-00382CVF; Robert Pursley v. Sammy Isaac Munoz and Kinder Morgan Energy
         Partners, L.P.; In the 218th District Court of Frio County, Texas

         Hoblit, Darling, Ralls, Hernandez & Hudlow, LLP        Depo / Defense
         6243 IH-10 West, Suite 601                             02/27/2018
         San Antonio, Texas 78201

  2017

  Cause No. 2015CVT003262 D4; Fernando Ramirez and Minerva Ramirez v. Westwind Homes
         d/b/a Westwind Development, G.P.-Laredo, LLC, and Armando Aguilar d/b/a Armando
         Aguilar & Son Contractor; In the 406th District Court of Webb County, Texas

         Lewis, Brisbois, Bisgaard & Smith, LLP                 Trial / Defense
         24 Greenway Plaza, Suite 1400                          10/23/2017
         Houston, Texas 77046

  Cause No. 2014-71024: Tonya Bauer, Individually and as Guardian of the Person and Estate of
         Emily Bauer, an Incapacitated Person, and William Bryant v. Phillips 66 Company; BIN
         Enterprises Inc. d/b/a/ Handi-Stop #79; Tristar Convenience Stores, Inc. d/b/a Handi-
         Stop #79; and Khalid Khan d/b/a Handi-Stop #79; In the 190th District Court of Harris
         County, Texas

         Rymer, Moore, Jackson & Echols                         Depo / Defense
         2801 Post Oak Blvd, Suite 250                          09/19/2017
         Houston, Texas 77056

  Cause No. DC-15-07474; Patrick Kelly vs. United Parcel Service, Inc. and David Christopher
         Delgado; In the 68th Judicial District Court of Dallas County, Texas

         Payne & Blanchard, L.L.P.                              Depo / Defense
         717 N. Harwood Street, Suite 3350                      07/25/2017
         Dallas, Texas 75201

  Cause No. 63,339; Suzanne Jones vs. Nicole Mae Simmons; In the County Court at Law of Smith
         County, Texas

         Rutter Law Firm                                        Depo / Defense
         P.O. Box 77889                                         06/08/2017
         Fort Worth, Texas 76177

  Cause No. CV-42641; Charles Knighton v. The Blacklands Railroad; In the 62nd Judicial District
         Court of Hopkins County, Texas

         RobbinsTravis PLLC                                     Trial / Defense
         2485 E. Southlake Blvd, Suite 160                      05/22/2017
         Southlake, Texas 76092
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                   Page 29 of 40 PageID 1082
  DepositionTrialListGarrison2011-October_27_2020                                      Page 5 of 15


  Cause No. 15C0002-202; Julius Larry vs. Kimberly Hutchinson and Steve Hutchinson; In the
         202nd District Court of Bowie County, Texas

          Rutter Law Firm                                          Depo / Defense
          P.O. Box 77889                                           05/09/2017
          Fort Worth, Texas 76177

  Cause No. 2015-cv-86; Laura Chavana, Justo Chavana and Gloria Saldivar v. TW Restaurant
         Holder, LLC d/b/a Hooters, and Ana M. Cherry; In the County Court at Law No. 1 of
         Calhoun County, Texas

          Hartline, Dacus, Barger, Dreyer, LLP                     Depo / Defense
          8750 N. Central Expressway, Suite 1600                   04/13/2017
          Dallas, Texas 75231

  Number 584,369-A: Jan Sangid-Smith and Harry Smith v. Progressive Security Insurance
        Company, Shelter Mutual Insurance Company, Best Yet Builders, LLC and Elvin R.
        Guillot; In the First Judicial District Court, Caddo Parish, Louisiana

          Perkins & Associates                                     Depo / Defense
          401 Market, Suite 900                                    04/07/2017
          Shreveport, LA 71101

  2016

  Docket No. C-20131119-F; Ronald Lee Stutes and Carroll Lynn Stutes v. Greenwood Motor
         Lines d/b/a R&L Carriers; Protective Insurance Company, Gerald James Pitre, Jr., XYZ
         Insurance Company; In the 15th Judicial District Court of the Parish of Lafayette, State of
         Louisiana

          Gieger, Laborde & Laperouse, L.L.C.                      Trial / Defense
          701 Poydras Street, Suite 4800                           10/27/2016
          New Orleans, LA 70139

  Cause No. 2012-57280; Petra DeLeon, Individually, and as Next Friend of Alexis Hernandez and
         Angel Hernandez, Minor Children v. New Flyer Industries, Inc.,New Flyer of America,
         Inc., New Flyer Industries of Canada, ULC, New Flyer Industries, Ltd, Frederick Oliver,
         and Huma Suhail; In the 164th Judicial District Court of Harris County, Texas

          Lewis, Brisbois, Bisgaard, & Smith LLP                   Trial / Defense
          24 Greenway Plaza, Suite 1400                            10/10/2016
          Houston, Texas 77046

  Docket No. C-20131119-F; Ronald Lee Stutes and Carroll Lynn Stutes v. Greenwood Motor
         Lines d/b/a R&L Carriers; Protective Insurance Company, Gerald James Pitre, Jr., XYZ
         Insurance Company; In the 15th Judicial District Court of the Parish of Lafayette, State of
         Louisiana

          Gieger, Laborde & Laperouse, L.L.C.                      Trial Depo / Defense
          701 Poydras Street, Suite 4800                           10/27/2016
          New Orleans, LA 70139
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                    Page 30 of 40 PageID 1083
  DepositionTrialListGarrison2011-October_27_2020                                      Page 6 of 15


  Cause No. 2012-74203; Maria Cina, Individually, and A/N/F of Noe Cepeda vs. Prebisch Homes,
         Inc. and Otoniel G. Puente; In the 295th Judicial District Court of Harris County, Texas

          John M. Cox & Associates                                 Depo / Defense
          325 N. St. Paul Street, Suite 2350                       09/27/2016
          Dallas, Texas 75201

  Cause No. C-138, 402: Luis Fernando Morales, Jr. and LiIiana Villanuueva, in Her Capacity as
         Agent and Attorney-in-Fact for Luis Fernando Morales, Jr. vs. Athletic Supply Inc.;
         Athletic Supply Inc., d/b/a Allstate Athletic Supply; Athletic Supply Reconditioning, a/k/a
         Athletic Supply, a/k/a Allstate Athletic Supply; Athletic Reconditioning, Inc. and
         National Athletic Equipment Reconditioners Association; In the 244th Judicial District
         Court of Ector County, Texas

          Wagner Saenz Dority, L.L.P.                              Depo / Plaintiff
          1010 Lamar Street, Suite 425                             07/14/2016
          Houston, Texas 77002

  Cause No. A-139,474; David King and Babby King v. Agri-Empresa Transload & Storage, LLC
         and Brenda Young; In the 70th Judicial District Court of Ector County, Texas

          Phelps, Dunbar, LLP                                      Depo / Defense
          One Allen Center, 500 Dallas Street, Suite 1300          06/28/2016
          Houston, Texas 77002

  Cause No. 37446; Kimberly Canaday v. Pampa Regional Medical Center; Prime Healthcare
         Services-Pampa, LLC; Miguel A. Cintron, M.D.; Pampa MedicalGroup; Scott Vickery,
         CRNA and 10-9-8 Anesthesia, PLLC; In the 223rd Judicial District Court of Gray County,
         Texas

          Watson, Caraway, Midkiff & Luningham, L.L.P.             Trial / Defense
          1600 Oil & Gas Building, 307 West 7th Street             05/25/2016
          Fort Worth, Texas 76102

  Cause No. 37446; Kimberly Canaday v. Pampa Regional Medical Center; Prime Healthcare
         Services-Pampa, LLC; Miguel A. Cintron, M.D.; Pampa MedicalGroup; Scott Vickery,
         CRNA and 10-9-8 Anesthesia, PLLC; In the 223rd Judicial District Court of Gray County,
         Texas

          Watson, Caraway, Midkiff & Luningham, L.L.P.             Depo / Defense
          1600 Oil & Gas Building, 307 West 7th Street             04/07/2016
          Fort Worth, Texas 76102

  Cause No. 2013-67786; Dominic Edmonds vs. EOG Resources Inc., Hebbronville Lone Star
         Rentals, Inc., and Basic Energy Services, Richard Tom Chaney; In the 215th Judicial
         District Court of Harris County, Texas

          Zimmerman, Axelrad, Meyer, Stern & Wise, P.C.            Depo / Plaintiff
          3040 Post Oak Boulevard, Suite 1300                      03/29/2016
          Houston, Texas 77056
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                    Page 31 of 40 PageID 1084
  DepositionTrialListGarrison2011-October_27_2020                                      Page 7 of 15


  Civil Action No. 4:15-cv-00730; Gary Thrasher v. Beaconmedaes, LLC and Anthony Ortego;
          In the United States District Court for the Southern District of Texas, Houston Division

          Kane, Russell, Coleman, & Logan PC                       Depo / Defense
          919 Milam Street, Suite 2200                             02/02/2016
          Houston, Texas 77002

  Cause No. 13-2531; Len Carlton and Julie Carlton vs. Media Nation Outdoor, L.L.C.; Daron
         Stitt, Individually and as President and Managing Partner of Media Nation Outdoor,
         L.L.C.; Diverse Holdings Company; Bradley M. Barlow, Individually and as CEO of
         Diverse Holdings Company; First Pacific Holdings Inc.; Navin D,. Narang, Individually
         and as CEO of First Pacific Holdings, Inc.; Arthur Dewayne Carson; Labor Ready, Inc.;
         In the 22nd Judicial District Court of Hays County, Texas

          Ongaro PC                                                Depo / Defense
          50 California Street, Suite 3325                         01/28/2016
          San Francisco, California 94111

  Cause No. CV-02121-13-02; Michael Anthony Ochoa v. Nicky Lee Williams and LSDI, LP d/b/a
         Lonestar Distribution, Inc.; In the District Court of Angelina County, Texas

          Hartline, Dacus, Barger, Dreyer, LLP                     Trial / Defense
          8750 N. Central Expressway, Suite 1600                   01/12/2016
          Dallas, Texas 75231

  2015

  Cause No. 14-13781-278-02; Leslie W. Holcomb vs. Monterey Mushroom, Inc., and Rachel
        Supplee; In the 278th Judicial District Court of Madison County, Texas

          Magenheim & Associates                                   Arbitration / Defense
          3701 Kirby Drive, Suite 913                              10/30/2015
          Houston, Texas 77098

  Cause No. 14-13781-278-02; Leslie W. Holcomb vs. Monterey Mushroom, Inc., and Rachel
         Supplee; In the 278th Judicial District Court of Madison County, Texas

          Magenheim & Associates                                   Depo / Defense
          3701 Kirby Drive, Suite 913                              10/13/2015
          Houston, Texas 77098

  Cause No. 563768 Division B; Ramanand Naik vs. United Rentals, Inc., et al.; In the 1st Judicial
         District Court of Caddo Parish, Louisiana

          Liskow & Lewis                                           Depo / Defense
          One Shell Square                                         05/19/2015
          701 Poydras Street, Suite 5000
          New Orleans, Louisiana 70139
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                  Page 32 of 40 PageID 1085
  DepositionTrialListGarrison2011-October_27_2020                                     Page 8 of 15


  Cause No. 2014CCV-60088-1; Steven Cornelius and Julia Cornelius vs. Anderson Machinery
         Company, and Stanley Parry, Deceased; In the County Court at Law No. 1, Nueces
         County, Texas

          Royston, Rayzor, Vickery & Williams, LLP                Depo / Defense
          802 North Carancahua, Suite 1300                        03/31/2015
          Corpus Christi, Texas 78401

  Cause No. PR-09-01046-1; Samantha Jo Marsalis, Permanent Guardian of Daniel Scott
         Marsalis, Jr., and Shawn Brobst v. Fedex Corporation and Paula Lanice Wallace; In the
         Probate Court Number 1 Dallas County, Texas

          Smith & Smith                                           Depo / Plaintiff
          6300 Ridglea Place, Suite 617                           01/29/2015
          Fort Worth, Texas 76116

  2014

  Cause No. 2013-CCV-60841-1; Santa Tijerina and Gilbert Soto vs. Sun Coast Resources, Inc.,
         and Che Rico Knecht; In the County Court Number 1 of Nueces County, Texas

          Taunton, Snyder & Slade                                 Depo / Defense
          10370 Richmond Avenue, Suite 1400                       12/04/2014
          Houston, Texas 77042

  Cause No: 2012-04785; Gary Voigt et al. v. Forum Energy Technologies; In the 157th Judicial
         District Court of Harris County, Texas

          Cozen O’Connor                                          Depo / Defense
          1221 McKinney, Suite 2900                               11/06/2014
          Houston, Texas 77010

  Cause No. 2013-68271; Harley Kyle Womack, Jr. v. Cecil Ivan Bell, III and QVest, Inc.; In the
         11th Judicial District Court of Harris County, Texas

          Attorney Brian White & Associates, P.C.                 Depo / Plaintiff
          2414 Sunset Blvd                                        10/14/2014
          Houston, Texas 77005

  Cause No. 2012-21132; Christopher Ainsworth, et al vs. Hewlett-Packard Company; In the 270th
         District Court of Harris County, Texas

          Lorance & Thompson, PC                                  Trial / Plaintiff
          2900 North Loop West, Suite 500                         09/22/2014
          Houston, Texas 77092
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                  Page 33 of 40 PageID 1086
  DepositionTrialListGarrison2011-October_27_2020                                     Page 9 of 15


  Cause No. 75093; Mildred Gentry vs. Steve Kent Trucking, LLC and Demarcus T. Edwards and
         The Insurance Company of the State of Pennsylvania; In the 42nd Judicial District Court,
         DeSoto Parish, Louisiana

          Cook, Yancey, King & Galloway                           Depo / Plaintiff
          333 Texas Street, Suite 1700                            07/29/2014
          Shreveport, Louisiana 71101

  Cause No. 2013-22656; Brittany Tillman and Christopher Donaldson, Each Individually and as
         Next Friend of Their Minor Daughter, Braniah Tillman vs. Quality Aquatics Pool
         Management, LLC; Braeburn Valley West Civic Association, Inc.; Randall Q. Smith
         Investments, Inc. D/B/A Randall Management, Inc. A/K/A Randall Realty; and Michael
         K. Smith; In the 165th Judicial District Court of Harris County, Texas

          Sheiness, Glover & Grossman, LLP                        Depo / Defense
          4544 Post Oak Place Drive, Suite 270                    07/15/2014
          Houston, Texas 77027

  Civil No. 53-2011-CV-00956; Andrew James Rohr and Winnie Rohr vs. Continental Resources,
         Inc., Pride Energy, Inc., and Plaster & Wald Consulting Corp.; In the North West
         Judicial District Court of Williams County, North Dakota

          Hartline, Dacus, Barger, Dreyer, LLP                    Depo / Defense
          6688 N. Central Expressway, Suite 1000                  07/08/2014
          Dallas, Texas 75206

  Cause No. 12-DCV-197364; Desiree Jarecki and James Jarecki, Individually and as Next Friend
         of Mary Jarecki, Joseph Jarecki and Katie Jarecki, Plaintiffs, v. Helen Cox, Individually
         and d/b/a C & C Cutting Horses, DROR International, LP d/b/a Grape Creek Ranch,
         Grape Creek Bed & Breakfast and NMI Enterprises, Inc., Nitzan Mendelbaum and Etty
         B. Mendelbaum, Individually, Defendants; In the 240th Judicial District Court, Fort Bend
         County, Texas

          Law Offices of Pamela J. Thompson, P.C.                 Depo / Plaintiff
          2702 Treble Creek                                       05/15/2014
          San Antonio, Texas 78258

  Cause No. 261, 249-B; Anthony Null and Rebecca Null vs. Audi Rodriguez, et al.; In the 146th
         Judicial District Court of Bell County, Texas

          Shannon, Gracey, Ratliff, & Miller, LLP                 Depo / Defense
          1301 McKinney Street, Suite 2900                        04/08/2014
          Houston, Texas 77010

  Cause No. 11-11-50631; Leticia Lopez v. CEVA Ground US, LP d/b/a, CEVA Ground, CEVA
         International, Inc., CEVA Logistics, US, Inc., CEVA Freight, LLC, and Michael P.
         Stoughton; In the 79th Judicial District Court of Jim Wells County, Texas

          Sheehy, Ware & Pappas, P.C.                             Depo / Defense
          909 Fannin, Suite 2500                                  04/01/2014
          Houston, Texas 77010
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                   Page 34 of 40 PageID 1087
  DepositionTrialListGarrison2011-October_27_2020                                    Page 10 of 15


  Cause No. 2012-21132; Christopher Ainsworth, et al vs. Hewlett-Packard Company; In the 270th
         District Court of Harris County, Texas

          Lorance & Thompson, PC                                  Depo / Plaintiff
          2900 North Loop West, Suite 500                         02/25/2014
          Houston, Texas 77092

  Civil Action No. 1:13-cv-00208-SS; Edith Meredith v. NuVasive, Inc.; In the United States
         District Court, Western District of Texas, Austin

          Strasburger & Price, LLP                                Depo / Defense
          901 Main Street, Suite 4400                             02/11/2014
          Dallas, Texas 75202

  2013

  Cause No. 11-09546-B; Tracy Batiste vs. Abraham Rodriguez, Elmedin Hodzic, HE Trans, Inc.,
         and H.E. Logistics, Inc.; In the 44th Judicial District Court of Dallas County, Texas

          Downs & Stanford, P.C.                                  Trial / Defense
          2001 Bryan St., Suite 4000                              11/18/2013
          Dallas, Texas 75201

  Cause No. 3:12-CV-00240; Larry Hodge v. Louisville Ladder, Inc. and Davidson Ladders, Inc.;
         In the United States District Court for the Southern District of Texas, Galveston Division

          Strasburger & Price, LLP                                Depo / Defense
          909 Fannin, Suite 2300                                  11/14/2013
          Houston, Texas 77010

  Cause No. CV-2011- ; Kathleen Ellsworth and Daniel Mullins, as Co-Conservators of Amanda
         Ingram; Daniel Mullins, Della Mullins and Anthony Ingram, individually; and Daniel
         Mullins and Della Mullins as Guardians and Next Friends of Brittany Trujillo, Savannah
         Renfro, and Aunisti Ingram, each a minor child vs. Lea Regional Hospital, L.L.C., d/b/a,
         Lea Regional Medical Center, a for-profit entity, and Community Health Systems, Inc., a
         for-profit corporation, and Christopher S. Driskill MD.; In the First Judicial District of
         Rio Arriba County, New Mexico

          Serpe, Jones, Andrews, Callender, & Bell, PLLC          Depo / Defense
          America Tower , 2929 Allen Parkway, Suite 1600          10/29/2013
          Houston, Texas 77019

  Cause No. DC-11-16041; Bobbie Bush vs. R&L Carriers, Inc. and Stephen C. Gaston; In the
         298th Judicial District Court of Dallas County, Texas

          Baker, Donelson, Bearman, Caldwell & Berkowitz         Depo / Defense
          1301 McKinney Street, Suite 3700                       09/24/2013
          Houston, Texas 77010
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                 Page 35 of 40 PageID 1088
  DepositionTrialListGarrison2011-October_27_2020                                   Page 11 of 15


  Cause No. 2011-40709-362; J. DeVallee v. Werner Co. and Home Depot U.S.A., Inc.; In the
         362nd District Civil Court of Denton County, Texas

         Zimmerman, Axelrad, Meyer, Stern & Wise, P.C.           Depo / Plaintiff
         3040 Post Oak Boulevard, Suite 1300                     09/12/2013
         Houston, Texas 77056

  Cause No. 3:11-CV-00463; John Ledwig and Janell Ledwig v. Adam Naquin and Acme Truck
        Line, Inc.; In the United States District Court, Southern District of Texas, Galveston
        Division

        The Linebaugh Law Firm, P.C.                             Depo / Plaintiff
        1300 Rollingbrook Dr., Suite 601                         08/16/2013
        Baytown, Texas 77521

  Cause No. D-1-GN-10-002761; John Finan vs. Robert P. Wills, M.D., Robert P.
        Wills, M.D., P.A. d/b/a Austin Pain Associates and Stonegate Surgery Center; In
        the 53rd Judicial District Court of Travis County, Texas

        Watson, Caraway, Midkiff & Luningham, L.L.P.             Depo / Defense
        307 West 7th Street                                      07/23/2013
        Fort Worth, Texas 76102

  Cause No. 2:12-CV-315; Tri’Micah London, Sr. and Joy C. Johnson, Individually and as Parents
        and Next Friends of T. L. a minor; In the United States District Court for the Eastern
        District of Texas, Marshall Division

        Steed Flagg Lamberth LLP                                 Depo / Defense
        1010 W. Ralph Hall Parkway, 2nd Floor                    07/16/2013
        Rockwall, Texas 75032

  Cause No. C201100510; Gary Scott Harris, et al. v. Tutle & Tutle Trucking, Inc., et al.; In the
        18th Judicial District Court of Johnson County, Texas

        Hartline, Dacus, Barger, Dreyer, LLP                     Trial / Defense
        6688 N. Central Expressway, Suite 1000                   05/21/2013
        Dallas, Texas 75206

  Cause No. 11-12878-012-01; Samuel E. Robinson vs. Midway Oilfield Constructors, INC. and
        Clayron Lee Austin; In the 12th Judicial District Court of Madison County, Texas

         Hartline, Dacus, Barger, Dreyer, LLP                    Depo / Defense
         6688 N. Central Expressway, Suite 1000                  05/03/2013
         Dallas, Texas 75206

  Cause No. C201100510; Gary Scott Harris, et al. v. Tutle & Tutle Trucking, Inc., et al.; In the
        18th Judicial District Court of Johnson County, Texas

        Hartline, Dacus, Barger, Dreyer, LLP                     Depo / Defense
        6688 N. Central Expressway, Suite 1000                   04/30/2013
        Dallas, Texas 75206
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                    Page 36 of 40 PageID 1089
  DepositionTrialListGarrison2011-October_27_2020                                       Page 12 of 15


  Cause No. 2010-82030; David A. Leverett vs. Chelsea Jones, et al; In the 281st Judicial District
        Court of Harris County, Texas

         Holm & Bambace L.L.P.                                      Depo / Defense
         1010 Lamar, Suite 1100                                     04/26/2013
         Houston, Texas 77002

  Cause No. 11-09546-B; Tracy Batiste vs. Abraham Rodriguez, Elmedin Hodzic, HE Trans, Inc.,
        and H.E. Logistics, Inc.; In the 44th Judicial District Court of Dallas County, Texas

         Downs & Stanford, P.C.                                     Depo / Defense
         2001 Bryan St., Suite 4000                                 04/23/2013
         Dallas, Texas 75201

  Cause No. 11-12878-012-01; Samuel E. Robinson vs. Midway Oilfield Constructors, INC. and
        Clayron Lee Austin; In the 12th Judicial District Court of Madison County, Texas

          Hartline, Dacus, Barger, Dreyer, LLP                      Depo / Defense
          6688 N. Central Expressway, Suite 1000                    04/02/2013
          Dallas, Texas 75206

  Cause No. 10-139614; Amalio Martinez, et al. v. Macy’s Department Stores, Inc., et al.; In the
         298th Judicial District Court of Dallas County, Texas

          Phillips Akers Womac                                      Depo / Defense
          3200 Phoenix Tower, 3200 Southwest Freeway                03/12/2013
          Houston, Texas 77027-7523

  Cause No. 017-257406-12; Hua Deng v. United Parcel Service, Inc. and Francisco Alvarado; In
         the 17th Judicial District Court of Tarrant County, Texas

          Payne & Blanchard, L.L.P.                                 Trial / Defense
          717 N. Harwood, Suite 3350                                03/07/2013
          Dallas, Texas 75201

  2012

  Cause No. B-123,179; Hoyt N. Havis vs. Rubin Lopez and Quest Diagnostics Incorporated; In the
         161st Judicial District Court of Ector County, Texas

          SettlePou                                                 Depo / Defense
          3333 Lee Parkway, Eighth Floor                            11/29/2012
          Dallas, Texas 75219

  Cause No. 240071-B; Patricia Hiebeler v. Scott & White Clinic, Scott & White Memorial
         Hospital and Scott, Sherwood & Brindley Foundation; In the 146th Judicial District Court
         of Bell County, Texas

          Davis & Davis                                             Trial / Plaintiff
          440 Louisiana Street, Suite 1850                          10/30/2012
          Houston, Texas 77002
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                  Page 37 of 40 PageID 1090
  DepositionTrialListGarrison2011-October_27_2020                                    Page 13 of 15


  Cause No. 2011-45771: Candelario Sanchez, as Next Friend of Franco Sanchez vs. Southern
         Pan Services Company and Hardin Construction Company, LLC; In the 55th Judicial
         District Court of Harris County, Texas

         Holm Bambace LLP                                        Depo / Defense
         1010 Lamar, Suite 1100                                  09/27/2012
         Houston, Texas 77002

  Cause No. 10-CV-4113; Michael Shane Brinegar vs. LECS Electrical, LTD., et al; In the 405th
         Judicial District Court of Galveston County, Texas

         The Law Office of James Holmes                          Depo / Defense
         212 South Marshall                                      05/03/2012
         Henderson, Texas 75654

  Cause No. 2010-50337; Kimberly Moore vs. Ships Laundry of Houston, Superior Linen Service
         L.L.C., and Ryan Hodges; In the 157th Judicial District Court of Harris County, Texas

         Bateman Pugh, PLLC                                      Depo / Defense
         Two Houston Center                                      03/29/2012
         909 Fannin Street, Suite 1800
         Houston, Texas 77010

  Cause No. 492,887-C; Bobby Jo Stutts v. Kevin L. Hibbs and R&L Transfer, Inc. In the 1st
         Judicial District Court of Caddo Parish, Louisiana

         Cook, Yancey, King & Galloway, APLC                     Depo / Defense
         P.O. Box 22260                                          03/01/2012
         Shreveport, Louisiana 71120

  Cause No. 240071-B; Patricia Hiebeler v. Scott & White Clinic, Scott & White Memorial
         Hospital and Scott, Sherwood & Brindley Foundation; In the 146th Judicial District Court
         of Bell County, Texas

         Davis & Davis                                           Depo / Plaintiff
         440 Louisiana Street, Suite 1850                        02/16/2012
         Houston, Texas 77002

  Cause No. 08-15394; Robert and Rebecca Fuller vs., Genuine Parts Company, d/b/a Rayloc,
         Carman Moorman and Jason Scott; In the 44th Judicial District Court of Dallas County,
         Texas

         Ayers & Ayers                                           Trial / Plaintiff
         4205 Gateway Drive, Suite 100                           01/17/2012
         Colleyville, Texas 76034
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                  Page 38 of 40 PageID 1091
  DepositionTrialListGarrison2011-October_27_2020                                    Page 14 of 15


  2011

  Cause No. 2009-00131; Diana Olmeda and George Olmeda, individually and as next friends of
         Chelsea Olmeda, a minor child, v. Lowe’s Home Centers, Inc. and Timothy Todd
         McLean; In the 113th Judicial District court of Harris County, Texas

         O’Quinn Law Firm                                        Depo / Plaintiff
         440 Louisiana, Suite 2300                               12/13/2011
         Houston, Texas 77002

  Cause No. 2010-126; Santos Rodriguez v. Cleasby Manufacturing; In the 327th Judicial District
         Court of El Paso County, Texas

         Rymer, Moore, Jackson & Echols, P.C.                    Depo / Defense
         2801 Post Oak Blvd., Suite 250                          11/29/2011
         Houston, Texas 77056

  Cause No. 2009-37128; Rod B. Carlile v. Donald Wayne Harris and Slack & Company
        Construction, LLC; In the 11th Judicial District Court of Harris County Texas

         Stern, Miller & Higdon                                  Trial / Plaintiff
         4909 Bissonnet, Suite 100                               11/10/2011
         Bellaire, Texas 77401

  Cause No. 23671; Jeffery Dunn vs. Comptank Corporation; Milwaukee Electrical Tool
        Corporation; Truck Transport, Inc. d/b/a TTI Truck Transport, Inc.,; Lakeland
        Industries, Inc.; E.I. du Pont de Nemours and Company; The Dow Chemical Company;
        and Ashland Composite Polymer, A Business Group of Ashland Specialty Chemical, A
        Subsidiary of Ashland, Inc.; In the 411th Judicial District Court of Polk County, Texas

         Sloan, Bagley, Hatcher & Perry Law Firm                 Depo / Plaintiff
         101 East Whaley Street, P.O. Box 2909                   07/26/2011
         Longview, Texas 75606

  Cause No. 2009-11613; Juan Bravo vs. Mia Reed & Company Capital and Fredricks
        Commercial Management, Inc.; In the 151st Judicial District Court of Harris County,
        Texas

         Mills Shirley                                           Trial / Defense
         1021 Main Street, Suite 1950                            07/20/2011
         Houston, Texas 77002

  Cause No. 2009-37128; Rod B. Carlile V. Donald Wayne Harris and Slack & Company
        Construction, LLC; In the 11th Judicial District Court of Harris County Texas

         Stern, Miller & Higdon                                  Depo / Plaintiff
         4909 Bissonnet, Suite 100                               05/10/2011
         Bellaire, Texas 77401
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20                  Page 39 of 40 PageID 1092
  DepositionTrialListGarrison2011-October_27_2020                                   Page 15 of 15


  Cause No. D-183,385; Merced Fernandez v. Centerpoint Builders GP, LLC, Inc., et al (including
         Trussway Holdings, Inc., Trussway Partners, Inc., Trussway Construction, Inc. and
         Trussway, Ltd.); In the 136th Judicial District Court, Jefferson County, Texas

         Sheehy, Ware & Pappas, P.C.                             Depo / Defense
         2500 Two Houston Center, 909 Fannin Street              04/12/2011
         Houston Texas 77010

  Cause No. 352-228367-08; Randy Black Blevins and Lisa Blevins v. Patman Drilling
        International, Inc. and Chesapeake Operating, Inc. In the 352nd Judicial District Court of
        Tarrant County, Texas

         Mehaffy Weber P.C.                                      Depo / Defense
         2615 Calder, Suite 800                                  03/31/2011
         Beaumont, Texas 77704

  Cause No. 2009-956-CCC2; Freddie Malveaux vs. Midstream Fuel Service LLC d/b/a
        Petroleum Energy Products Co.; In the County Court at Law # 2, Gregg County, Texas

         McDowell, Knight, Roedder & Sledge                      Depo / Defense
         11 North Water Street, Suite 13290                      03/08/2011
         Mobile, Alabama 36602

  Cause No 6: 10-CV-158-WSS; Scott Main v. Anthony Eichorn, Kellogg Sales Company, and ARI
         Fleet, LT; In the United States District Court, Western District of Texas, Waco Division

         Thompson Coe Cousins & Irons, L.L.P.                    Depo / Defense
         701 Brazos Street, 15th Floor                           02/10/2011
         Austin, Texas 78701

  Cause No. 2009-11613; Juan Bravo vs. Mia Reed & Company Capital and Fredricks
         Commercial Management, Inc.; In the 151st Judicial District Court of Harris County,
         Texas

         Mills Shirley                                           Depo / Defense
         1021 Main Street, Suite 1950                            01/27/2011
         Houston, Texas 77002
Case 6:19-cv-00038-H Document 56-9 Filed 11/16/20   Page 40 of 40 PageID 1093
